Citation Nr: 1427769	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a neurologic disorder, claimed as demyelinating disease or multiple sclerosis.

2.  Whether new and material evidence has been received to reopen service connection for residuals of a nose injury.

3.  Entitlement to service connection for an acquired psychiatric disorder to include Posttraumatic Stress Disorder (PTSD).

4.  Entitlement to service connection for hepatitis.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a headache disorder to include migraine headaches.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for a bilateral sight disorder.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to service connection for restless leg syndrome.

12.  Entitlement to service connection for a back disorder, to include a back sprain.

13.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

14.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

15.  Entitlement to service connection for degenerative joint disease of the elbows, shoulders, knees, ankles, lumbar spine, and hips, to include prosthetic replacement of both hips.

16.  Entitlement to service connection for chronic sinusitis with polyps of the right sphenoid, claimed as mucocele of the right sphenoid, to include as secondary to a nasal injury.

17.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1977 to September 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007 and February 2011 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied TDIU and service connection for the disorders indicated above as well as the Veteran's applications to reopen claims of service connection for a neurologic disorder and a nose injury.  The Veteran appealed the denials in this decision, and the matters are now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include VA treatment records, and all documents within these systems have been considered as part of the present appeals.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2011, a notice from the US Social Security Administration (SSA), Office of Disability Adjudication and Review was associated with the Veteran's claims file.  The letter indicated that SSA had made a "fully favorable" decision on a claim submitted by the Veteran regarding disability insurance benefits.

The Board recognizes that the immediate appeal grew out of claims submitted to VA in 2005.  Regrettable, however, the omission of potentially relevant records, particularly those in the possession of another federal government agency, necessitates that all claims must be returned for additional development.  Thus, an effort must be made to locate and associated any relevant SSA records prior to adjudication by the Board.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and attempt to obtain records relating to Social Security Administration benefits awarded to the Veteran.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate all issues identified above.  If any portion of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



